SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x Quarterly Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2007. or o Transition Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission File No.0-23980 Southeastern Bank Financial Corporation (Exact name of registrant as specified in its charter) Georgia 58-2005097 (State of Incorporation) (I.R.S. Employer Identification No.) 3530 Wheeler Road, Augusta, Georgia 30909 (Address of principal executive offices) (706) 738-6990 (Issuer's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Check whether the issuer is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):YesoNox APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 5,431,534 shares of common stock, $3.00 par value per share, outstanding as of July 31, 2007. SOUTHEASTERN BANK FINANCIAL CORPORATION FORM 10-Q INDEX Page Part I Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets as of June 30, 2007 and December 31, 2006 3 Consolidated Statements of Income for the Three and Six Months ended June 30, 2007 and 2006 4 Consolidated Statements of Cash Flows for theSix Months ended June 30, 2007 and 2006 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures about Market Risk 24 Item 4. Controls and Procedures 24 Part II Other Information Item 1. Legal Proceedings * Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities * Item 4. Submission of Matters to a Vote of Security Holders 26 Item 5. Other Information * Item 6. Exhibits 27 Signature 28 * No information submitted under this caption 1 Index PART I FINANCIAL INFORMATION 2 Index SOUTHEASTERN BANK FINANCIAL CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets June 30, 2007 December 31, Assets (Unaudited) 2006 Cash and due from banks $ 25,027,050 $ 25,709,915 Federal funds sold 21,322,000 14,688,000 Interest-bearing deposits in other banks 500,000 512,690 Cash and cash equivalents 46,849,050 40,910,605 Investment securities Available-for-sale 222,853,031 199,135,716 Held-to-maturity, at cost (fair values of $1,974,288 and $3,048,196, respectively) 1,935,358 2,970,619 Loans held for sale 11,889,620 14,857,315 Loans 797,706,559 735,111,615 Less allowance for loan losses (11,133,435 ) (9,776,779 ) Loans, net 786,573,124 725,334,836 Premises and equipment, net 25,768,202 23,402,588 Accrued interest receivable 6,661,129 5,982,654 Bank-owned life insurance 16,307,789 15,982,052 Restricted equity securities 4,879,781 4,936,281 Other assets 9,601,218 7,689,596 $ 1,133,318,302 $ 1,041,202,262 Liabilities and Stockholders' Equity Deposits Noninterest-bearing $ 110,247,395 $ 106,846,160 Interest-bearing: NOW accounts 125,090,049 119,334,300 Savings 295,546,347 255,065,766 Money management accounts 54,700,645 45,897,176 Time deposits over $100,000 216,922,210 193,860,714 Other time deposits 95,604,566 80,758,973 898,111,212 801,763,089 Federal funds purchased and securities sold under repurchase agreements 69,581,289 70,019,551 Advances from Federal Home Loan Bank 55,000,000 60,000,000 Other borrowed funds 1,000,000 1,000,000 Accrued interest payable and other liabilities 7,782,475 9,495,498 Subordinated debentures 20,000,000 20,000,000 Total liabilities 1,051,474,976 962,278,138 Stockholders' equity: Common stock, $3.00 par value; 10,000,000 shares authorized; 5,433,614 and 5,433,285 shares issued in 2007 and 2006, respectively; 5,431,734 and 5,432,854 shares outstanding in 2007 and 2006, respectively 16,300,842 16,299,855 Additional paid-in capital 39,238,901 38,989,058 Retained earnings 29,604,629 25,287,006 Treasury stock, at cost; 1,880 and 431 shares in 2007 and 2006, respectively (70,830 ) (16,809 ) Accumulated other comprehensive loss, net (3,230,216 ) (1,634,986 ) Total stockholders' equity 81,843,326 78,924,124 $ 1,133,318,302 $ 1,041,202,262 See accompanying notes to consolidated financial statements. 3 Index SOUTHEASTERN BANK FINANCIAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Income (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Interest income: Loans, including fees $ 16,399,199 $ 13,018,274 $ 31,902,869 $ 24,830,362 Investment securities 2,921,476 2,702,309 5,532,810 5,158,381 Federal funds sold 315,503 44,036 681,585 194,629 Interest-bearing deposits in other banks 6,980 5,675 13,470 13,650 Total interest income 19,643,158 15,770,294 38,130,734 30,197,022 Interest expense: Deposits 8,164,890 5,547,283 15,657,083 10,465,934 Federal funds purchased and securities sold under repurchase agreements 802,685 724,846 1,669,830 1,408,754 Other borrowings 1,188,987 1,058,303 2,263,726 1,905,291 Total interest expense 10,156,562 7,330,432 19,590,639 13,779,979 Net interest income 9,486,596 8,439,862 18,540,095 16,417,043 Provision for loan losses 1,030,389 456,336 1,606,187 960,128 Net interest income after provision for loan losses 8,456,207 7,983,526 16,933,908 15,456,915 Noninterest income: Service charges and fees on deposits 1,581,451 1,539,978 2,978,467 2,892,122 Gain on sales of loans 1,320,377 1,270,992 2,604,655 2,525,337 Investment securities gains, net - 283,600 33,191 283,600 Retail investment income 275,218 216,562 598,457 383,973 Trust service fees 284,906 198,367 558,442 390,832 Increase in cash surrender value of bank-owned life insurance 160,935 149,973 325,737 289,243 Miscellaneous income 160,861 146,770 328,540 296,395 Total noninterest income 3,783,748 3,806,242 7,427,489 7,061,502 Noninterest expense: Salaries and other personnel expense 4,628,251 4,505,040 9,423,758 8,945,020 Occupancy expenses 742,442 685,165 1,502,786 1,433,901 Other operating expenses 2,223,365 2,041,484 4,490,300 4,018,655 Total noninterest expense 7,594,058 7,231,689 15,416,844 14,397,576 Income before income taxes 4,645,897 4,558,079 8,944,553 8,120,841 Income tax expense 1,674,956 1,631,675 3,214,332 2,734,462 Net income $ 2,970,941 $ 2,926,404 $ 5,730,221 $ 5,386,379 Basic net income per share $ 0.55 $ 0.55 $ 1.05 $ 1.02 Diluted net income per share $ 0.54 $ 0.55 $ 1.04 $ 1.01 Weighted average common shares outstanding 5,432,476 5,279,333 5,433,054 5,276,526 Weighted average number of common and common equivalent shares outstanding 5,499,666 5,331,632 5,501,470 5,329,007 See accompanying notes to consolidated financial statements. 4 Index SOUTHEASTERN BANK FINANCIAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, 2007 2006 Cash flows from operating activities: Net income $ 5,730,221 $ 5,386,379 Adjustments to reconcile net income to net cash provided by operating activities Depreciation 729,628 720,553 Provision for loan losses 1,606,187 960,128 Net investment securities gains (33,191 ) (283,600 ) Net (accretion of discount) amortization of premium on investment securities (110,702 ) (167,840 ) Increase in CSV of bank owned life insurance (325,737 ) (289,243 ) Stock options compensation cost 267,603 258,890 Loss (Gain) on disposal of premises and equipment 42,983 (91,834 ) Gain on sales of loans (2,604,655 ) (2,525,337 ) Real estate loans originated for sale (133,166,370 ) (136,105,604 ) Proceeds from sales of real estate loans 138,738,720 140,676,591 Increase in accrued interest receivable (678,475 ) (151,270 ) Increase in other assets (355,030 ) (339,948 ) (Decrease) increase in accrued interest payable and other liabilities (1,713,024 ) 199,627 Net cash provided by operating activities 8,128,158 8,247,492 Cash flows from investing activities: Proceeds from sales of available for sale securities - 15,729,239 Proceeds from maturities of available for sale securities 30,270,483 22,151,932 Proceeds from maturities of held to maturity securities 1,045,350 500,000 Purchase of available for sale securities (56,713,297 ) (44,778,338 ) Purchase of Federal Home Loan Bank stock (168,500 ) (873,800 ) Proceeds from redemption of FHLB stock 225,000 225,000 Net increase in loans (63,185,250 ) (60,311,450 ) Purchase of Bank-owned life insurance - (3,500,000 ) Additions to premises and equipment (3,148,243 ) (3,061,294 ) Proceeds from sale of other real estate 48,256 - Proceeds from sale of premises and equipment 10,018 1,770,651 Net cash used in investing activities (91,616,183 ) (72,148,060 ) Cash flows from financing activities: Net increase in deposits 96,348,122 65,982,787 Net decrease in federal funds purchased and securities sold under repurchase agreements (438,262 ) (12,609,226 ) Advances from Federal Home Loan Bank - 19,000,000 Payments of Federal Home Loan Bank advances (5,000,000 ) (11,000,000 ) Proceeds from subordinated debentures - 10,000,000 Principal payments on other borrowed funds - (600,000 ) Purchase of treasury stock (70,830 ) (31,146 ) Payment of cash dividends (1,412,597 ) (1,372,090 ) Proceeds from stock options exercised 37 176,124 Net cash provided by financing activities 89,426,470 69,546,449 Net increase in cash and cash equivalents $ 5,938,445 $ 5,645,881 Cash and cash equivalents at beginning of period 40,910,605 22,563,056 Cash and cash equivalents at end of period $ 46,849,050 $ 28,208,937 Supplemental disclosures of cash paid during the period for: Interest $ 19,931,087 $ 13,165,019 Income taxes $ 2,491,847 $ 3,255,000 Supplemental information on noncash investing activities: Loans transferred to other real estate $ 340,775 $ - See accompanying notes to consolidated financial statements. 5 Index SOUTHEASTERN BANK FINANCIAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements June 30, 2007 Note 1 - Basis of Presentation The accompanying consolidated financial statements include the accounts of Southeastern Bank Financial Corporation (the “Company”, and its wholly-owned subsidiaries, Georgia Bank & Trust Company (the “Bank”) and Southern Bank & Trust (the “Thrift”).Significant intercompany transactions and accounts are eliminated in consolidation. The financial statements for the three and six months ended June 30, 2007 and 2006 are unaudited and have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations.These consolidated financial statements should be read in conjunction with the audited consolidated financial statements and footnotes included in the Company's annual report on Form 10-K for the year ended December 31, 2006. In the opinion of management, all adjustments necessary to present fairly the financial position and the results of operations and cash flows for the interim periods have been made.All such adjustments are of a normal recurring nature.The results of operations for the three and six months ended June 30, 2007 are not necessarily indicative of the results of operations which the Company may achieve for the entire year. Some items in the prior period financial statements were reclassified to conform to the current presentation. Note 2 –
